Tompkins, J.
Baseball playing on Sunday, to which the public are invited, is prohibited by section 265 of the Penal Code and is a misdemeanor, whether an admission fee is charged or not.
The Legislature, in the exercise of its undoubted power, having forbidden the holding of public games and sports on that day — the question is, not whether the law is wise or unwise, reasonable or unreasonable — the statute is plain *38and, while it remains, the law must be observed and enforced.
Some judges have differed as to whether the charging of an admission fee is necessary to bring the game within the prohibition of the statute. In my opinion it is immaterial whether a charge is made or not. The purpose of the law is to preserve the quiet and repose of the community and the sanctity of the Sabbath; and it matters not whether an admission fee is charged or not, so long as the game is open to the public and likely to attract a considerable number of people. In fact a game to which no admission is charged is likely to draw a larger and more noisy crowd than a game that is limited to those who pay for the privilege of witnessing it.
It is the right and duty of the sheriff as a peace officer to arrest any and all persons who may be engaged, in his presence, in playing such a game.
Courts of equity will not interfere to prevent the enforcement of the criminal law.
Motion for an injunction pendente lite is denied, with ten dollars costs. . • -
Motion denied, with ten dollars costs.